DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are pending in this application.Claim 1 is presented as a currently amended claim.
Claims 2-7 are presented as previously amended or original claims.
No claims are newly presented.
No claims are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (US 20150307095 A1) in view of Chia (US 20170160744 A1). As regards the individual claims:
Regarding claim 1, Aso teaches a control device comprising:
a detection unit configured to detect a periphery of a host vehicle a recognition unit configured to recognize an object that exists around the periphery of the host vehicle on a basis of a detection result from the detection unit, and recognize a travel lane on which the host vehicle travels on a basis of a position of the object (Aso: ¶ 025; a CCD camera, picks up an image of a surrounding environment of the host vehicle 10 and outputs data about this picked up image to the driving assistance apparatus 300. Images picked up by the on-vehicle camera 102 include images of road infrastructure of a road on which the host vehicle 10 is running, images of preceding vehicles 20 traveling ahead in the advancing direction of the host vehicle) (Aso: ¶ 021; driving assistance apparatus 300 recognizes, based on left and right lane division lines, the lane in which the host vehicle 10 is traveling, and assists steering of the host vehicle);
a storage unit configured to store positional information of a lane mark recognized by the recognition unit (Aso: ¶ 007; a deviation information storage section that stores deviation information about deviation between the first traveling track and the second traveling track)
and a vehicle control unit configured to perform vehicle control of the host vehicle on a basis of a recognition result from the recognition unit (Aso: ¶ 021; the driving assistance apparatus 300 recognizes, based on left and right lane division lines, the lane in which the host vehicle 10 is traveling, and assists steering of the host vehicle 10 to prevent the host vehicle 10 from deviating from the lane division lines of the recognized lane);
wherein if the recognition unit fails to recognize the lane mark, the vehicle control unit is configured to estimate a first lane as the travel lane on a basis of a position of the object recognized by the recognition unit other than the lane mark, (Aso: ¶ 072; If a lane division line discontinuing position P1, where the left and right white lines LL and LR can no longer be recognized, is present ahead in the advancing direction of the host vehicle 10, the host vehicle 10 cannot calculate, based on a lane division line, the first traveling track TC1 for a section A2 that is ahead of the lane division line discontinuing position P1. Meanwhile, even beyond the lane division line discontinuing position P1, the host vehicle 10 is able to continue detection of the preceding vehicle 20 traveling ahead in the advancing direction of the host vehicle 10. That is, in the section A2 beyond the lane division line discontinuing position P1, the host vehicle 10 is able to acquire a second traveling track TC2, which is the traveling track of the preceding vehicle 20) (Aso: ¶ 007; a deviation information storage section that stores deviation information about deviation between the first traveling track and the second traveling track) (Aso: Fig. 4; [showing ego vehicle 10 transfer reliance from LL/LR lines to follow TC2 calculated from 20 when lines disappear at P1])

    PNG
    media_image1.png
    234
    377
    media_image1.png
    Greyscale

While Aso does not explicitly teach:
estimate a virtual lane mark that overlaps with an extension line of the lane mark of the travel lane that was recognized until the recognition unit has failed to recognize the lane mark on a basis of the positional information of the lane mark stored in the storage unit estimate a second lane as the travel lane on a basis of the virtual lane mark, compare the first lane with the second lane, and perform the vehicle control by using at least one of the first lane and the second lane; Chia does teach:
a lane keeping system that uses cameras to track lane markings to track the vehicle while simultaneously using another system to track object offsets from a lane edge such that when the confidence of the lane-marking camera system falls below a predetermined level, the secondary system can immediately continue lane keeping control with the object offset method (Chia : ¶ 031; controller 30 is configured to determine an offset-distance 42 of the object 28 relative to the lane-position 32 based on the reflected-signal [but] when the lane-marking 34 is detected or is sufficient [it is preferential used; however,] if at some time in the future the lane-marking 34 cannot be detected, the controller 30 can continue to operate (e.g. steer) the vehicle 12 by maintaining the distance between the vehicle 12 and the object 28 that corresponds to the offset-distance 42.) (Chia : ¶ 033; controller 30 determines a roadway-contour 48 based on the lane-marking 34 of the roadway 20. In FIG. 2, the roadway-contour 48 is straight. However, curved instances of the roadway-contour 48 are contemplated that could curve to the right or left, and the controller 30 may be further configured to determine a radius-or-curvature for the roadway-contour)

    PNG
    media_image2.png
    621
    408
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art that Chia’s teaching of calculating and storing an offset from a detected object for later vehicle control when the lane markings are no longer sufficient reliable, coupled with determining roadway contour teaches the claimed limitation because Chia’s teaching of contemplating a roadway-contour based on the current existing nature of the contour (straight or curved) obviously suggests, to a person of ordinary skill in the art, the creation of a virtual lane marking because doing so is predicting the direction of the lane markings based upon previously stored markings.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso with the teachings of Chia because applying a known technique to a known method ready for improvement to yield predictable results is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.). Here, both techniques of (1) predicting the direction of the lane markings based upon previously observed markings (Chia: ¶ 031) and (2) and switching from lane marking recognition to object detection (Aso: ¶ 072) are well known in the art and applying them to a method of controlling a vehicle to remain in the lane yields obviously predictable results of improving lane keeping ability when the lane lines become insufficient for tracking.
While Chia does not explicitly teach:
in a case where estimate a second lane on a basis of the virtual lane mark between the first lane and the second lane is within a predetermined range; Chia does teach:
a lane keeping system that determines a positional relationship between two lane marking prediction systems, one visual and an alternative, and uses that positional relationship to determine a confidence level associated with the default visual lane-tracking system; the confidence level can further can trigger the system to shift to the secondary lane-keeping system(Chia: ¶¶ 016-015; When radar/lidar data is only available (camera low or no confidence), automatic lane control shifts to use of radar/lidar data adjusted accordingly to the positional relationships noted previously) (Chia: ¶¶; 013-017] When both vision and ranging sensor data are available together, correlation and similarity measures are formed to establish positional relationships indicated by the data; Relative position and distances between vision and radar/lidar measurements are stored; If correlation no longer holds, vision and radar/lidar data is decoupled).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art that Chia’s teaching of confidence level based on positional calculations teaches the claimed limitation because the positional calculation will be based upon the two alternative lane estimations resulting from the two alternative lane identification systems.
Regarding claim 7, as detailed above, Aso as modified by Chia teach the invention as detailed with respect to claim 1. Aso further teaches:
wherein in the case where the amount of positional displacement in the lane width direction between the first lane and the second lane is within the predetermined range, the vehicle control unit is configured to perform the vehicle control by using the second lane, and in a case where the amount of positional displacement in the lane width direction between the first lane and the second lane is out of the predetermined range, the vehicle control unit is configured to perform the vehicle control by using the first lane. (Aso: ¶ 108; when the traveling track for target track formation is changed from the second traveling track to the first traveling track, the target track is formed based on the second traveling track to decrease deviation between the separation track used for the adjustment of the second traveling track and the separation distance newly acquired. However, as long as such a portion so discontinuous as to cause discomfort to the driver does not occur in the target track, the deviation of the target track may be resolved by, for example, a gradual change when the traveling track for the target track formation is changed from the second traveling track to the first traveling track)
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Chia  in view of Fritz (US 20100324797 A1). As regards the individual claims:
Regarding claim 3, as detailed above, Aso as modified by Chia teach the invention as detailed with respect to claim 1. Aso further teaches:
the vehicle control unit is configured to estimate an intermediate lane between the first lane and the second lane (Aso: ¶ 095; by averaging the left and right target tracks TG22, TG23, the target track TG2 is formed as a track passing through the intermediate space between the left and right target tracks TG22, TG23) 
and perform the vehicle control by using the intermediate lane. (Aso: ¶ 089; In the vehicle 10, driving assistance relating to lane keeping is performed. Therefore, in the host vehicle 10, a target track TG2 to be followed by the host vehicle 10 is formed by a formation process for a traveling track based on lanes.) 
by using the intermediate lane. (Aso: ¶ 093; the host vehicle 10 is traveling in a section A11 in the mode in which the vehicle 10 follows the target track TG2 formed based on the first traveling track TC12.)
While neither Aso nor Chia explicitly teach:
wherein in the case where the amount of positional displacement in the lane width direction between the first lane and the second lane is within the predetermined range; Fritz does teach:
wherein in the case where the amount of positional displacement in the lane width direction between the first lane and the second lane is within the predetermined range (Fritz: ¶ 011; lateral guiding assistance is preferably deactivated if the distance between the vehicle and the guide vehicle increases to a value which is larger than the predefined distance limit or if the shaft angle exceeds the predefined angle limit in its amount.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso as modified by Chia with the teachings of Fritz because applying a known technique to a known method ready for improvement to yield predictable results. Here, the technique of continuing automatic lane control while observed distances are within a predetermined range are well known in the art and applying them to a method of controlling a vehicle to remain in the lane yields obviously predictable results of improving lane keeping ability and operational safety.
Regarding claim 5, as detailed above, Aso as modified by Chia teach the invention as detailed with respect to claim 1. While neither Aso nor Chia explicitly teach:
wherein in a case where the amount of positional displacement in the lane width direction between the first lane and the second lane is out of the predetermined range, the vehicle control unit is configured to stop at least a part of the vehicle control; Fritz does teach:
wherein in a case where the amount of positional displacement in the lane width direction between the first lane and the second lane is out of the predetermined range, the vehicle control unit is configured to stop at least a part of the vehicle control. (Fritz: ¶ 011; lateral guiding assistance is preferably deactivated if the distance between the vehicle and the guide vehicle increases to a value which is larger than the predefined distance limit or if the shaft angle exceeds the predefined angle limit in its amount.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso as modified by Chia with the teachings of Fritz because applying a known technique to a known method ready for improvement to yield predictable results. Here, the technique of continuing automatic lane control while observed distances are within a predetermined range are well known in the art and applying them to a method of controlling a vehicle to remain in the lane yields obviously predictable results of improving lane keeping ability and operational safety.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Chia in view of Sato et al. (US 20190299988 A1) (hereinafter Sato). As regards the individual claims:
Regarding claim 2, as detailed above, Aso as modified by Chia teach the invention as detailed with respect to claim 1. However, neither Aso nor Chia explicitly teach:
wherein the vehicle control unit is configured to estimate the first lane on a basis of the position of the object that moves.
However Sato does teach:
wherein the vehicle control unit is configured to estimate the first lane on a basis of the position of the object that moves. (Sato: ¶ 026; the lane line estimation section 130 estimates imaginary lane lines R based on the relative positions stored in the relative position storage section [such as the] stored distances Q from the sides of the preceding vehicle B as the relative positions of the lane lines P to the preceding vehicle B. In this case, the lane line estimation section 130 estimates that the imaginary lane lines R extending along the traveling direction of the host vehicle A or the preceding vehicle B are at the positions at the distances Q from the sides of the preceding vehicle B detected by the recognition processing section 110 at step S1 in the current processing cycle.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso with the teachings of Sato based on a motivation to provide a travel control method and a travel control apparatus that are capable of performing lane keeping control with high accuracy (Sato: ¶ 007).
Regarding claim 6, as detailed above, Aso as modified by Chia as modified by Sato teach the invention as detailed with respect to claim 2. Aso further teaches:
wherein the object that moves is another vehicle that travels around the periphery of the host vehicle. (Aso: ¶ 085; the target track is formed based on the second traveling track of one preceding vehicle [or in other] embodiment[s], a target track is formed based on the respective second traveling tracks of two preceding vehicles)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Chia in view of Fritz view of Myers et al. (US 20180025234 A1) (hereinafter Myers). As regards the individual claims:
Regarding claim 4, as detailed above, Aso as modified by Chia teaches the invention as detailed with respect to claim 3. Myers further teaches:
and estimate the intermediate lane. (Aso: ¶ 095; by averaging the left and right target tracks TG22, TG23, the target track TG2 is formed as a track passing through the intermediate space between the left and right target tracks TG22, TG23.)
However, Aso does not explicitly teach:
the vehicle control unit is configured to weight the first lane in accordance with number of objects that is used when the first lane is estimated; but Myers does teach:
the vehicle control unit is configured to weight the first lane in accordance with number of objects that is used when the first lane is estimated. the vehicle control unit is configured to weight the first lane in accordance with number of objects that is used when the first lane is estimated (Myers: ¶ 036; method 500 for determining . . . a current lane for a vehicle [a] plurality of types of perception data including camera data, radar data, LIDAR data, and/or ultrasound data may be received and combined [and] a location for a lane marking may be determined based on an average or other combination of camera and LIDAR data. The sensor fusion 502 may use averages or weighted averages for different data types to determine fused or combined data).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso with the teachings of Myers based on a motivation to improve safety by more accurately determine the currently occupied lane and is use it to compute avoidance options and autonomous trajectories (Myers: ¶ 018).
Response to Arguments
Applicant's remarks filed March 3, 2022 with respect to claims 1-7 have been fully considered but are not persuasive.
Applicant argues with respect to claim 1 that no “persuasive reason why it would be appropriate to combine the references in the manner suggested.” Examiner respectfully disagrees and notes that the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Aso and Chia’s base devices are similar devices for controlling the trajectory of a semi-autonomous vehicle through a reliance on a combination of lane lines and other objects on the road; however, Chia’s device has been improved by estimating a virtual lane mark that overlaps with an extension of the lane markings. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chia’s known improvement to Aso using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide another way of processing missing lane lines, which would increase reliability of a semi-autonomous lane tracking system in areas with poor lane markings.
Applicant argues with respect to claim 1 that “Aso (US 2015/0307095 Al) and Chia (US 2017/0160744 Al) fail to teach or suggest comparing a travel lane estimated on the basis of the currently acquired information, with a travel lane estimated on the basis of the information that is acquired in the past. Examiner respectfully disagrees and points to Aso ¶ 065 which teaches that

“the driving assistance apparatus 300 stores the thus set separation distance into the traveling track database 122 in correspondence with a position on the second traveling track (step S31). The separation distance is stored in correspondence with the position at which the second traveling track is detected or a position detected at every predetermined interval The driving assistance apparatus 300 forms a target track based on the second traveling track consisting of the traveling track of the preceding vehicle 20 and based on the most recent separation distance, and then outputs the formed target track to the steering assistance section 350 (step S32). The target track formation process is terminated.”

In other words, Aso, is storing the track of the tracked vehicle and later using it compare with the current vehicle location. Therefore, the argument is not persuasive.”

    PNG
    media_image3.png
    689
    472
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. (US 20050228587 A1) which teaches capturing an image around a subject vehicle and detecting an object vehicle as a method for determining a lane different than the travel lane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
/MACEEH ANWARI/Primary Examiner, Art Unit 3663